[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON PLAINTIFFS' OBJECTION TO DEFENDANT'S REQUEST TO REVISE DATED APRIL 19, 2001
1. Objection to Requested Revision: Paragraph 16 of the Fourth Count is overruled
2. Objection to Requested Revision: Paragraph 21 of the Fourth Count is overruled;
3. Objection to Requested Revision: Paragraph 24 of the Fourth Count is sustained;
4. Objection to Requested Revision: Paragraph 25 of the Fourth, Sixth, and Ninth Count is sustained;
5. Objection to Requested Revision: Paragraph 24 of the Sixth Count is sustained;
6. Objection to Requested Revision: Paragraph 24 of the Thirteenth Count is sustained;
ENTERED as an Order of this Court this 6th day of September, 2001.
Cosgrove, J.